COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       William David Golden v. State of Texas

Appellate case number:     01-12-00735-CV

Trial court case number: 0833634

Trial court:               269th District Court of Harris County

        Appellant, William David Golden, has filed a “Second Motion for Extension of Time to
File Appellant’s Brief on Appeal.” In his motion, Golden states that “he will need to supplement
the appellate record to include the statement of facts of the Court Reporter received after the
filing of the Clerk’s record on March 8, 2013” and requests that we grant him an extension of
time to file his brief and for “Ordering the [trial court clerk] to supplement the Clerk’s record
with the statement of facts of [the court reporter’s] Official Court Reporter’s record of the April
2, 2009 hearing, Motion for a Continuance Request for Teleconferencing Trial, letters,
submissions, docket sheets, etc.” or, in the alternative, that we stay the appeal until a
supplemental clerk’s record is filed. We grant the motion in part and deny the motion in part.
        To the extent Golden is seeking supplementation of the clerk’s record with the “Motion
for a Continuance Request for Teleconferencing”, we grant the motion. To the extent he seeks
supplementation with “letters, submissions, docket sheets, etc.”, we deny the motion for lack of
specificity, as the request fails to “specifically describe the item so that the clerk can readily
identify it.” See TEX. R. APP. P. 34.5(b)(2). To the extent Golden seeks supplementation with
the court reporter’s statement of facts from the April 2, 2009 hearing, we dismiss the request as
moot, because the court reporter has already filed the reporter’s record of said hearing. See TEX.
R. APP. P. 34.1 (appellate record consists of clerk’s record and reporter’s record); 35.3(b) (court
reporter is responsible for filing reporter’s record).
         Further, because the clerk’s record is not yet complete, Golden’s appellate brief is not yet
due. See TEX. R. APP. P. 38.6(a) (setting deadline for filing appellant’s brief at 30 days after
complete appellate record is filed). Therefore, we dismiss Golden’s request for extension of time
to file his brief as moot.
         Finally, we order the trial court clerk to prepare, at no cost to Golden, a supplemental
clerk’s record containing the “Motion for a Continuance Request for Teleconferencing” (image
number 52141923). See TEX. R. APP. P. 34.5(c)(1). The supplemental clerk’s record shall be
filed in the First Court of Appeals within 10 days of the date of this notice.
        Golden’s brief is ordered to be filed with this Court within 30 days after the date the
supplemental clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must
be filed within 30 days after the date Golden’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                   X Acting individually      Acting for the Court


Date: May 15, 2013




1
       In his motion for extension, Golden states that he “is in the preparation of his Objections
       [sic] to the trial court’s records and docketing that has several omissions . . . [i]ncluding
       Motion to Supplement the Appellate Record, Notice of the assignment of the visiting
       Judge PK Reiter, Notice of exchange benches or assignment to the 133rd Judicial District
       Court of Harris County Texas, docket it [sic] control and assignment to the 127th Judicial
       District Court of Harris County, Texas.” Golden is entitled to direct the trial court clerk
       to supplement the clerk’s record with these or any other documents he wishes to have
       included in the clerk’s record, so long as the request is specific, and any supplemental
       clerk’s record will become part of the appellate record in this case. See TEX. R. APP. P.
       34.5(b)(2), (4), (c)(1), (3). Nevertheless, because none of these documents were timely
       designated for inclusion in the clerk’s record before the clerk’s record was prepared and
       filed, the deadline by which Golden must file his brief will not be extended based on any
       future requests to supplement the clerk’s record. See TEX. R. APP. P. 34.5(b)(1)
       (permitting party to designate items to be included in clerk’s record prior to preparation
       of clerk’s record), 38.6(a) (setting deadline for filing appellant’s brief based upon filing
       of clerk’s record).